Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, dated November 13, 1984, which, after a hearing, adjudged petitioner to have violated Alcoholic Beverage Control Law § 106 (5) and suspended petitioner’s liquor license for a period of 10 days.
Determination confirmed and proceeding dismissed on the merits, with costs.
We find substantial evidence in the record to support determination that petitioner violated Alcoholic Beverage Control Law § 106 (5) by permitting the after-hours consumption of alcohol on the licensed premises (see, Matter of Elmarth Bar & Grill v State Liq. Auth., 53 NY2d 859). Gibbons, J. P., Thompson, Brown and Fiber, JJ., concur.